DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a prep-preg product as recited in claim 1.  
	The closest prior art, Jung et al., U.S. Pre Grant Publication 2009/0224203, teaches a prepreg formed from a liquid crystal thermoset oligomer impregnated into a glass fiber.  Jung fails to teach or suggest that the liquid crystal thermoset having a director n that is substantially oriented along the longitudinal axis of the nearest reinforcement fiber.
	Additional prior art, Wissbrun et al., U.S. Patent Number 4,540,737, teaches a composite article by pultrusion wherein a liquid crystalline matrix polymer is uniformly distributed among reinforcing fibers [column 1, lines 34-41].  Column 2, lines 14-34 discloses that the polymers involve a parallel ordering of the molecular chains.  Column 11, lines 33-35 discloses that the composite article is in the form of a tape.  Wissbrun fails to teach that the liquid crystal polymer is a liquid crystal thermoset wherein the liquid crystal thermoset has a director n that is substantially oriented along the longitudinal axis of the nearest reinforcement fiber.
	Neither Jung nor Wissbrun, taken alone or in combination, provide for the pre-preg as recited in claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786